Name: Council Regulation (EEC) No 1751/92 of 30 June 1992 fixing, for the 1992/93 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 No L 180 / 18 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1751 / 92 of 30 June 1992 fixing, for the 1992 / 93 marketing year, the activating threshold price for aid , the guide price and the minimum price for peas , field beans and sweet lupins  ECU 44,01 per 100 kilograms for peas and field beans ,  ECU 42,34 per 100 kilograms for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to soya cake having :  a total crude protein content of 44 % ,  a moisture content of 1 1 % . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( 1 ), and in particular Article 2(1 ) and (5 ) and Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 2 (2 ) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality ; Whereas Article 2 ( 3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed ; whereas this price must relate to a standard quality ; Whereas Article 3 of Regulation (EEC ) No 1431 / 82 provides for the fixing of a minimum price , Article 2 1 . For the 1992 / 93 marketing year the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be ECU 29,03 per 100 kilograms for peas and field beans . 2 . The price referred to in paragraph 1 shall relate to products in bulk , of sound , genuine and merchantable quality , with 2% impurities and , for the product as such , 14% moisture content . However , where the total of impurities and moisture is below 16 % , the products shall be deemed to be of the standard quality . Article 3 1 . For the 1992 / 93 marketing year , the minimum buying-in price shall be :  ECU 25,34 per 100 kilograms for peas ,  ECU 23,47 per 100 kilograms for field beans ,  ECU 28,42 per 100 kilograms for sweet lupins . HAS ADOPTED THIS REGULATION : 2 . The price referred to in paragraph 1 shall relate to products in bulk , of sound , genuine and merchantable quality , with 2% impurities and , for the product as such , 14% moisture content . However , where the total of impurities and moisture is below 16% , the products shall be deemed to be of the standard quality . Article 1 1 . For the 1992 / 93 marketing year , the activating threshold price for aid , as referred to in Article 2 of Regulation (EEC) No 1431 / 82, shall be ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1992 . (') OJNoL 162 , 12 . 6 . 1982 , p. 28 . As last amended by Regulation (EEC ) No 1750 /92 ( See page 17 of this Official Journal ). ( 2 ) OJ No C 119 , 11.5 . 1992 , p. 39 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). 1 . 7 . 92 Official Journal of the European Communities No L 180 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA